Citation Nr: 9909732	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tuberculosis.  

Whether new and material evidence has been submitted to 
reopen a claim for service connection for sleep apnea.  

Entitlement to service connection for a chronic acquired 
psychiatric disorder.  

Entitlement to an increased rating for chronic low back 
syndrome with a history of disc disease, currently evaluated 
20 percent disabling.  

Entitlement to an increased rating for tinea pedis, currently 
evaluated 10 percent disabling.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1974 to December 
1975.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in January 1996 which denied an increased rating 
for the veteran's back disability and a total disability 
rating based on individual unemployability.  A rating 
decision in June 1997 denied service connection for a nervous 
disorder and an increased rating for tinea pedis and also 
found that new and material evidence had not been presented 
to reopen the veteran's claim for service connection for 
tuberculosis and sleep apnea.  

The issues relating to increased ratings for the veteran's 
service-connected back disability and tinea pedis will be 
addressed in the Remand that follows this decision.  Because 
the issue concerning a total disability rating based on 
individual unemployability is inextricably intertwined with 
the other issues, appellate consideration of that issue will 
be deferred pending completion of the further development and 
adjudication requested in the Remand.  


FINDINGS OF FACT

1.  Service connection for TB was denied by a rating decision 
in August 1993.  The veteran did not perfect an appeal of 
that determination.  

2.  Evidence added to the record since August 1993 concerning 
TB is not new.  

3.  Service connection for sleep apnea was denied by a rating 
decision in August 1993.  The veteran did not perfect an 
appeal of that determination.  

4.  Evidence added to the record since August 1993 concerning 
sleep apnea is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.  

5.  The veteran has submitted a plausible claim for service 
connection for a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The August 1993 rating decision, which denied service 
connection for tuberculosis, is final.  38 U.S.C.A. §§ 1110, 
5107, 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).

2.  The evidence received since the August 1993 rating 
decision which denied service connection for tuberculosis is 
not new and material, and the veteran's claim for service 
connection for tuberculosis has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (1998).  

3.  The August 1993 rating decision, which denied service 
connection for sleep apnea, is final.  38 U.S.C.A. §§ 1110, 
5107, 7105; 38 C.F.R. § 20.1103.

4.  The evidence received since the August 1993 rating 
decision which denied service connection for sleep apnea is 
new and material, and the veteran's claim for service 
connection for sleep apnea is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156, 20.1105.  

5.  The claim for service connection for a chronic acquired 
psychiatric disorder is well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records, including the report of 
examination prior to the veteran's separation from service, 
are completely negative for complaints, abnormal clinical 
findings, or diagnoses reflective of tuberculosis or any 
sleep disorder.  

Post-service medical records developed prior to August 1993 
are devoid of evidence that the veteran has ever had 
tuberculosis.  

The veteran was hospitalized at a private facility in October 
1987 for evaluation of severe sleep apnea and snoring and 
gasping for breath.  It was noted that he had to sleep in a 
sitting position and was tired all the time.  The examiner 
commented that the "sleep apnea test was so positive that it 
was basically frightening."  During that hospitalization, 
corrective surgery consisting of uvulopalatal pharyngoplasty, 
was performed.  The examiner did not comment on the onset of 
the disorder.  

A rating decision in August 1993 denied service connection 
for tuberculosis and sleep apnea on the basis that neither 
disorder was shown in service.  Although the veteran 
initially appealed that decision and was furnished a 
statement of the case, he did not file a substantive appeal.  

In April 1997, communication was received from the veteran 
requesting that his claims for service connection for 
tuberculosis and sleep apnea be reopened on the basis of new 
and material evidence.  

The veteran has submitted statements dated in February 1997 
from two fellow servicemen and from two people who formerly 
worked with the veteran.  Each of the authors recalled that 
the veteran had a difficult time staying awake and the fellow 
servicemen also recalled that the veteran also had a snoring 
problem during service.  

A personal hearing was conducted before a hearing officer at 
the RO in November 1997.  At that hearing, the veteran 
testified only regarding his claims for an increased rating 
for his service-connected back disability and for a total 
disability rating based on individual unemployability.  No 
testimony concerning tuberculosis or sleep apnea was adduced 
at the hearing.  

VA mental health clinic records dated in 1996 and 1997 note 
that the veteran's ability to maintain attention was impaired 
by drowsiness that he claimed was caused by sleep apnea.  A 
note dated in June 1997 states that the veteran wanted a 
tuberculosis (TB) test, indicating that he had had a positive 
tuberculin skin test in the past, although a chest x-ray had 
been negative.  The record does not reflect whether an 
additional test was performed; the examiner did not comment 
further on TB.  The same examiner reported that the veteran 
also complained of problems related to sleep apnea.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
tuberculosis becomes manifest to a degree of 10 percent 
within 3 years from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim, or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The first step is to determine whether new and 
material evidence has been presented or secured since the 
time that the claim was previously and finally disallowed on 
any basis.  If new and material evidence has been received, 
then the second step, involving a de novo review of all of 
the evidence, both old and new, is to be undertaken to 
determine if there is a basis for granting the claim.  It 
should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board notes that a recent decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
No. 98-7017 (Fed. Cir. Sept. 16, 1998), invalidated the 
holding of the United Stated Court of Appeals for Veterans 
Claims in Colvin v. Derwinski, 1 Vet. App. 171 (1991) that 
had established a "bright line" definition of what 
constitutes "material evidence" in the context of an 
application to reopen a claim for service connection, in 
favor of the existing regulatory framework of 38 C.F.R. 
§ 3.156 as set forth above.  The Federal Circuit noted that 
the threshold for determining whether evidence was new and 
material under that standard was rather low.  

Tuberculosis

The evidence that was of record at the time of the August 
1993 rating decision that denied service connection for 
tuberculosis, including the service medical records and post-
service medical records dated through October 1987, did not 
show that the veteran manifested any chronic respiratory 
problems during service or that TB was diagnosed during 
service.  Further, the records did not show that TB was 
manifested during the first three years after his separation 
from service or any evidence of TB at any time prior to the 
August 1993 rating decision.  

The August 1993 rating decision denied service connection for 
TB on that basis and the veteran was notified of the 
determination.  Although he initiated an appeal and was 
furnished a statement of the case concerning that issue, he 
did not file a substantive appeal within the applicable time 
period.  Accordingly, that rating decision became final.  

Evidence regarding TB that has been added to the record since 
August 1993 includes VA treatment records dated in 1997 that 
indicated that the veteran wanted a TB test.  He reported at 
that time that a previous test had been positive, but that a 
chest x-ray had been negative.  

For purposes of determining whether evidence is new and 
material, the evidence is presumed to be credible.  Further, 
evidentiary assertions by the appellant must be accepted as 
true, except where the evidentiary assertion is inherently 
incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
Importantly, lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, such evidence is not credible and is 
entitled to no probative weight.  The veteran has not 
identified or pointed to any medical evidence that might be 
available and that might be supportive of his claim.  

Thus, to the extent that the veteran's allegations and his 
report of a positive TB test at some unspecified earlier date 
purport to establish that he had actually had TB and that the 
TB was manifested in service or during the first three years 
after his separation from service or was otherwise related to 
service, that evidence has no probative value, since he is 
not shown to have any training or experience to enable him to 
offer a medical opinion.  The fact that the veteran's 
statements were merely noted by a physician, in the absence 
of any corroborative medical evidence, does not increase 
their probative weight.  Other than those statements, there 
is no medical evidence at all that the veteran now has or has 
ever had TB or that any TB he might have had was in any way 
due to service.  No presumption applies.  In fact, no new 
competent evidence at all has been added to the record since 
the August 1993 rating decision.  There is no evidence that 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  Lacking any 
new evidence, the Board finds that new and material evidence 
has not been submitted to reopen the veteran's claim for 
service connection for TB.  

Sleep apnea

At the time of the August 1993 rating decision that denied 
service connection for sleep apnea, the evidence showed that 
severe sleep apnea was diagnosed in 1987, many years after 
the veteran's separation from service.  In fact, surgery to 
correct the problem was performed during a hospitalization in 
October 1987.  However, there was no medical evidence that 
the veteran's sleep apnea began during service or that it was 
in any way related to service.  As noted above, the veteran 
initially appealed the August 1993 rating decision, but did 
not perfect his appeal.  Therefore, the RO's August 1993 
denial of service connection for sleep apnea became final.  

Evidence added to the record since August 1993 consists of a 
June 1997 VA outpatient record that noted the veteran's 
complaint of problems related to sleep apnea and statements 
by four individuals regarding their observation of his 
problems with staying awake.  The authors of two of the 
statements were fellow servicemen who reported their 
recollection of the veteran's problems staying awake and also 
snoring in service.  To the extent that the lay statements 
tend to show that the veteran may have had symptoms that were 
related to sleep apnea during service and through the years 
since his separation from service, i.e., continuity of 
symptomatology, those statements are "new," in that they 
were not previously of record and are not cumulative of 
evidence previously of record.  Further, the statements are 
relevant to and probative of the issue of whether the 
veteran's sleep apnea began during service.  

The Board finds that the lay statements "contribute to a 
more complete picture" of the veteran's sleep apnea.  See 
Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).  The 
Board is also cognizant that the threshold for determining 
whether evidence is new and material under the standard of 
§ 3.156 is rather low, as noted by the Federal Circuit in 
Hodge.  Accordingly, the Board concludes that the lay 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim and 
that the evidence is new and material.  Therefore, the Board 
concludes that the veteran's claim for service connection for 
sleep apnea is reopened.  


Chronic acquired psychiatric disorder

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Veterans Appeals (Court) held that 
a claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual' that the claim is plausible."  For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

The veteran has not clearly stated the basis on which he is 
claiming service connection for a psychiatric disorder.  
Three avenues to service connection are possible:  direct 
service incurrence, secondary service connection, and 
aggravation of a non-service-connected disorder by a service-
connected disability.  

The service medical records are negative for complaints and 
clinical findings indicative of a psychiatric disorder during 
service or for a number of years after service.  However, the 
claims file does contain VA outpatient records dated since 
1993 reflecting psychiatric outpatient care, including 
therapy and medication.  The records indicate that the 
veteran was depressed because of his chronic pain.  However, 
the records also indicate other possible causes for his 
psychiatric symptomatology.  

However, for purposes of determining whether a claim is well 
grounded, the evidence is presumed to be credible and true.  
To this extent, the Board finds that the medical evidence 
does indicate that the veteran's claim for service connection 
for a psychiatric disorder is plausible.  Therefore, the 
Board concludes that the claim is well grounded.  


ORDER

New and material evidence not having been presented, the 
veteran's claim for service connection for tuberculosis is 
not reopened; to this extent the appeal is denied.  

New and material evidence has been presented regarding the 
issue of service connection for sleep apnea and the claim is 
reopened; to this extent the appeal is granted.  

The claim for service connection for a chronic acquired 
psychiatric disorder is well grounded; to this extent the 
appeal is granted.  


REMAND

On review of the record, the Board notes that a VA spinal 
examination was conducted in May 1998.  The examiner reported 
the veteran's complaints of chronic back pain and recorded 
some orthopedic and neurological clinical findings, but did 
not report results of range of motion testing of the lumbar 
spine.  Neither did the examiner comment on his assessment of 
the effect of pain on any functional impairment due to the 
service-connected back disability or the overall effect of 
the service-connected back disability on the veteran's 
ability to obtain and retain substantially gainful 
employment.  Further, the examiner noted that 
electromyography had been conducted, but that the report was 
not available for review; the report of that examination is 
likewise not included in the claims file.  Also, the record 
does not reflect that the veteran has been afforded an 
examination to evaluate his tinea pedis for several years; 
such an examination would be helpful in evaluating the 
service-connected skin disability.  

The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

As the veteran's claim for service connection for sleep apnea 
has been reopened, it must now be determined whether, based 
on all the evidence of record in support of the claim, 
presuming its credibility, the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  In Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), 
and Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 
1999) (en banc), the Court recently held that, if new and 
material evidence has been presented, VA must determine 
whether, based on all the evidence and presuming its 
credibility, the reopened claim is well grounded, pursuant to 
38 U.S.C.A. § 5107(a), and, if it is well grounded, VA should 
then evaluate the merits of the claim, after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  In light of the evidence in this case, it would 
be prejudicial to the veteran for the Board to consider 
whether his claim is well grounded without first permitting 
the RO to consider the issue.  

Also, as noted above, the claim for service connection for a 
chronic acquired psychiatric disorder is well grounded.  
However, it would be prejudicial for the Board to consider 
the merits of the claim prior to the RO's initial 
consideration of that issue.  Moreover, in light of the 
evidence and VA's duty to assist the veteran, a medical 
opinion regarding this issue would be helpful.  

Accordingly, the case is REMANDED to the RO for the following 
additional actions:  

1.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date records of any examination 
or treatment, VA or non-VA, that the 
veteran has received for his service-
connected back disability or tinea pedis 
or for a psychiatric disorder.  In 
particular, the RO should request a copy 
of any electromyographic examination that 
has been conducted.  All records so 
received should be associated with the 
claims file.  

2.  The RO should then schedule the 
veteran for VA skin, psychiatric, 
orthopedic, and neurological 
examinations.  The claims folder must be 
made available to and be reviewed by the 
examiners in conjunction with the 
examinations.  All indicated special 
tests should be completed.  

a.  The orthopedic and 
neurological examiners' reports 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in 
detail the presence or absence and 
the extent of any functional loss 
due to the veteran's service-
connected back disability.  
Consideration should be given to 
any loss due to reduced or 
excessive excursion, or due to 
decreased strength, speed, or 
endurance, as well as any 
functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective 
innervation.  In particular, the 
examiner should comment on any 
functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, 
and should state whether any pain 
claimed by the appellant is 
supported by adequate pathology, 
e.g., muscle spasm, and is 
evidenced by his visible behavior, 
e.g., facial expression or 
wincing, on pressure or 
manipulation.  The examiners' 
inquiry in this regard should not 
be limited to muscles or nerves, 
but should include all structures 
pertinent to movement of the 
joint.  It is important for the 
examiners' reports to include a 
description of the above factors 
that pertain to functional loss 
due to the low back disability 
that develops on use.  In 
addition, the examiners should 
express an opinion as to whether 
pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly 
limit functional ability of the 
affected part.  The examiners 
should portray the degree of any 
additional range of motion loss 
due to pain on use or during 
flare-ups.  The examiners should 
also be requested to comment on 
the effect that the service-
connected low back disability has 
on the veteran's ability to obtain 
and retain substantially gainful 
employment.  

b.  The skin examiner's report 
should set forth in detail all 
current complaints and clinical 
findings related to the service-
connected tinea pedis.  The 
examiner should be requested to 
provide an opinion as to: 

i) the level of functional 
impairment due to the 
service-connected tinea 
pedis, 

ii) whether pain or other 
manifestations occurring 
during flare-ups could 
significantly limit 
functional ability, and 

iii) the effect that the 
tinea pedis has on the 
veteran's ability to obtain 
and retain substantially 
gainful employment.  

c.  The psychiatric examiner's 
report should describe all current 
psychiatric symptomatology and 
pertinent clinical findings.  The 
examiner's report should set forth 
a Multiaxial Assessment of the 
veteran, including a Global 
Assessment of Functioning score.  
The examiner should be requested 
to provide an opinion as to: 

i) whether it is at least as 
likely as not that the 
veteran now has a chronic 
acquired psychiatric disorder 
that had its origins in 
service or that was caused by 
a service-connected 
disability, and 

ii) whether it is at least as 
likely as not that any pre-
existing psychiatric disorder 
was aggravated by a service-
connected disability and, if 
so, the degree to which it 
was aggravated.  

All opinions expressed should be 
supported by reference to pertinent 
evidence in the record.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims, as 
follows:  

a.  service connection for sleep 
apnea, first determining whether the 
claim is well grounded; 

b.  service connection for a 
psychiatric disorder, on the basis 
of 

i) direct service incurrence, 

ii)  as secondary to a service-
connected disability to include 
aggravation by a service-
connected disability (see Allen 
v. Brown, 7 Vet. App. 439 
(1995)), 

c.  increased ratings for the 
veteran's service-connected skin and 
low back disabilities, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 in relation to the 
service-connected low back 
disability; and

d.  a total disability rating based 
on individual unemployability due to 
service-connected disabilities.  

If any action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the July 1998 statement of 
the case or supplemental statement of the 
case, including the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and they 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 
- 17 -


- 1 -


